EC-Russia short-stay visa agreement - EC-Russia readmission agreement (debate)
The next item is the joint debate on:
the report by Mrs da Assunção Esteves, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision on the conclusion of the agreement between the European Community and the Russian Federation on the facilitation of issuance of short-stay visas - C6-0169/2006 -, and
the report by Mrs da Assunção Esteves, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision on the conclusion of the agreement between the European Community and the Russian Federation on readmission - C6-0168/2006 -.
Mr President, on this occasion, I am speaking on behalf of both the Commission and the Council, both of which are entirely supportive of your House's concerns as regards respect for human rights in the Russian Federation, and confirm that respect for human rights is fundamental to the implementation of the agreement between the European Community and the Russian Federation relating to visa facilitation and readmission.
You will be able carefully to monitor compliance with this aspect of the readmission agreement and of the agreement on visa facilitation through the joint committees set up pursuant to them, and, under the second of the two, you will also be keeping an eye on the principle of mutuality in the implementation of the agreement, on equal treatment in the registration of citizens of the European Union and of the Russian Federation and on the free movement of persons within the territory of the latter.
Respect for human rights and basic freedoms is fundamental to relations between the European Union and Russia as a whole, which are underpinned by the partnership and cooperation agreements and by the timetables for the shared areas.
The European Union and the Russian Federation have also, in accordance with the timetable for the common area of freedom, security and justice, agreed to step up their cooperation through respect for the rights of individuals in the EU Member States and Russia, including those of immigrants and members of minorities, as well as respect for fundamental rights and freedoms as described in the Convention on Human Rights and Basic Freedoms and in the International Convention against all forms of racial discrimination. The same timetable also makes reference to the promotion of cooperation in protecting the rights of children, in connection with which soundings have been taken to consider the possibility of accession to international agreements on the subject.
Another opportunity for putting general questions to Russia is afforded to the European Union by the human rights consultations between the two, which are held every six months.
Member of the Commission. Mr President, firstly I would like to thank the rapporteur of the Committee on Civil Liberties, Justice and Home Affairs, Mrs Esteves, and the rapporteurs of the Committee on Foreign Affairs, Mr Pinior and Mr Vatanen, for their reports on visa facilitation and readmission agreements. They reflect the European Parliament's concerns and the advice to which the Commission will pay great attention in monitoring the implementation of the two agreements. I wish to confirm the joint Council-Commission statement that was just heard by you, that Vice-President Frattini and I have addressed to the Committee on Civil Liberties, Justice and Home Affairs at the request of its chairman, Mr Cavada.
I would not underestimate the concerns the European Union has over the human rights situation in Russia. We remain worried about the shortcomings regarding in particular the rule of law and media freedom in Russia. I understand and share the concerns raised by the European Parliament in this regard.
The Commission has always looked to the European Parliament as an ally in its promotion of the principles of democracy and the universality of human rights in our relations with partner countries such as Russia. For their own sake, but also because they are cornerstones of peace and human development, they are indeed agreed common values and the foundations of the long-term strategic partnership which the European Union wants to have with Russia.
Since the beginning, the Commission has been and will continue to emphasise to the Russian authorities that our strategic partnership is based on common values which underpin EU-Russia relations as enshrined in the partnership and cooperation agreement and in the four Common Spaces roadmaps. They explicitly foresee the strengthening of our cooperation through respect of individual rights in the EU Member States and Russia.
The readmission agreement fully respects human rights and fundamental freedoms and is consistent with the EU's human rights policies. Article 18 of the agreement explicitly clarifies that it is without prejudice to the rights, obligations and responsibilities of the Community, the Member States and the Russian Federation arising from international law, in particular from the 1951 Geneva Refugee Convention, the 1950 European Convention on Human Rights and the 1984 UN Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment.
The practical implementation of the readmission agreement will fall under the exclusive competence of the Member States and Russia's national authorities. All of those authorities are directly bound by the above-mentioned international instruments and their individual return decisions are subject to judicial review before national courts.
As far as asylum seekers are concerned, I would like to clarify that they are not included in the scope of the readmission agreement. They have for the duration of their asylum procedure a temporary right to stay in the territory of Member States. The agreement covers only illegal immigrants, that means people who do not or no longer fulfil the conditions in force for entry to, presence in, or residence in the territory.
In the case of asylum applications at the border, the principle of non refoulement has in particular to be fully respected by Member States in accordance with Article 18 of the Agreement.
Honourable Members, the extension of our common borders after the EU enlargement has of course broadened the scope of our cooperation with Russia. Russia is, and should be, a strategic partner and an important neighbour to the European Union. Now migration policy and movement of people have become strategic priorities for the EU's external relations in general and with Russia in particular. I firmly believe that only by engaging with Russia can we achieve real results in those areas of common concern.
Through visa facilitation, we are decisively contributing to the common objective of building a new Europe without dividing lines and facilitating travel among our citizens. We are fostering trust and dialogue. People-to-people contacts are intensifying and our economic and societal interaction is increasing to the benefit of all our citizens. Through readmission we are effectively fighting illegal migration, contributing to joint migration management.
Finally, the first agreement on visa facilitation ever negotiated by the Community and the first readmission agreement concluded with a major partner country are tangible signs of our practical cooperation within the aforementioned common space on freedom, security and justice. They are evidence of our resolve to successfully address common challenges with Russia. They will remain, I think, as landmark, sectoral agreements within the overall new architecture provided by the strategic agreement on which we hope to launch negotiations with Russia soon.
rapporteur. - (PT) Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, in the Committee on Civil Liberties, Justice and Home Affairs, Parliament debated the agreements on facilitating visas and the readmission of illegal immigrants concluded between the EU and the Russian Federation. With the active intervention of most of the committee members and with the special help of Mr Lax, Mr Vatanen and Mrs Roure, whom I wish to thank, the debate was far from routine. It was a troubled debate because the Russian Federation's political landscape, and its difficult relationship with democracy and human rights, was never far from people's thoughts.
Firstly, Parliament was only consulted when it was no longer possible to influence the content of the agreements. The Commission and the Council need to bring these agreements to us at an earlier stage, as part of the institutional cooperation laid down in the Treaties. We know that the still intergovernmental nature of the Union's external policy does not accord us all of the powers of a true Parliament. The day will come when it does, once the European Constitution crisis is over.
The wording of the agreements, and the political landscape surrounding them, raises a number of questions for Parliament to address. The agreement on the facilitation of issuance of visas does not guarantee genuine reciprocity between the EU and the Russian Federation, either with its wording or in terms of the way in which events are predicted to happen. Obtaining visas in the Russian Federation is a dreadfully complex process: mandatory registration on every journey within Russia, surcharges, additional permits, in particular for travel to Chechnya and certain parts of Eastern Russia, invitations for admission, which are conducive to corruption, bureaucratic obstacles; in short, one hurdle after another. As we all know, simplifying visas in Russia involves a veil of uncertainty. What Parliament would like and expects to see is strong commitment on the part of the Commission and the Council to lobby the Russian authorities.
In spite of all the difficulties, Parliament welcomes the spirit of openness that the visa facilitation arrangements will bring to relations between our peoples. It is the kind of openness needed for a new Europe, for a broader Europe, for that justice on a broad scale that we all want to build. The agreements on the readmission of immigrants also aroused passionate debate in the Committee on Civil Liberties. We rejected the simplistic and dangerous classification of this agreement as being a merely technical agreement; an agreement dealing with people is, by definition, never technical, and this is particularly true of those on illegal immigrants, which brings to life the human misery of poverty and social exclusion. The misfortune of some affects us all. If there is one area in which guarantees of human rights can be vulnerable it is precisely in this area of immigration.
Parliament is concerned precisely about the guarantees of human rights in the accelerated readmission procedure and about respect for the status in international law of asylum seekers and stateless persons. The speed of the procedure is not a value; people's dignity throughout the process is a value, which must be characterised by rights during the ordeal of illegal immigration, namely the right to defence, humane treatment in detention, family unity, and physical and psychological inviolability. This is why the Joint Readmission Committee, which the agreement mentions, must include a human rights monitoring component, by which I mean active monitoring, because this is Europe's identity - it is what defines Europe. Human rights are the only criterion by which compliance with the agreements and the good faith of the parties can be measured.
Commissioner, Mr President-in-Office of the Council, a political act is always conditioned by circumstances, and in this case the circumstance is the EU looking for its own energy and a Russian Federation stubbornly refusing to sign essential declarations on human rights. Yet the Union's silence on this matter would be tantamount to a negation of its culture of rights. The Union must not silence this culture. In any part of the world, realpolitik must not endlessly challenge our ideals. A joint compromise declaration by the Council and the Commission, such as the one that is promised and that accompanies Parliament's decision, is the most important step that we have taken today. Is it a small step or giant leap? The answer lies with the ethical conscience of the main players - only time will tell.
Mr President, I was expecting to have less time to speak, so now I shall give more time to the other speakers.
As you had two reports, you were entitled to two times five minutes, making ten minutes, but you were concise and fulfilled your task very well.
draftsman of the opinion of the Committee on Foreign Affairs. - (FI) Mr President, ladies and gentlemen, if we examine objectively the Agreement we have reached, there is no denying that it is a step in the right direction, albeit a very modest one. We have to remember that the original proposal was very modest in scope. One of the three main things that still cause difficulties for travellers in Russia is the registration requirement. How can travellers today still be required to register with the police at different places? In practice, this completely prevents normal motoring in Russia.
The Russian Federation recently introduced a law which prevents undesirable persons from entering Russia. What criteria are being used, though? Is entry into Russia denied to those who have found fault with Russia, the Kremlin, Putin or his speech at Munich? Are these the criteria used to make someone an undesirable person in Russia? There are regions in Russia, such as Chechnya and other areas, where travellers cannot even go.
What is hard to take in this whole situation is the fact that this reflects the relationship between the EU and Russia. It shows how we are unable to resolve problems on an equal footing. The Commission spoke fine words about common values, but where are they exactly? If we had common values, we would also be able to conclude balanced agreements that served the interests of both sides and our common future. If we accept such one-sided agreements as this one, we will actually slow down Russia's transition to the rule of law. In this Agreement there are echoes of a time gone by, and if we take an honest look at our partnership and its development, we will need to start drawing up a new agreement immediately.
draftsman of the opinion of the Committee on Foreign Affairs. - (PL) Mr President, I was the author of the opinion of the Committee on Foreign Affairs on the Council's decision concerning the conclusion of an agreement between the European Union and the Russian Federation on readmission. The Committee on Foreign Affairs welcomed the conclusion of an agreement between the European Union and the Russian Federation on readmission, in parallel to the visa facilitation agreement. This represents a further step toward completing the creation of an Area of Freedom, Security and Justice, within the framework of the strategic partnership between the European Union and Russia.
The Committee on Foreign Affairs also believes that it is necessary to enhance the capacity of the Russian Federation in the field of migration management, in order for its authorities to be able to fulfil the obligations stipulated in the readmission agreement, as soon as this agreement enters into force. The committee was also concerned about the absence of regulatory framework provisions for implementing the Agreement. The European Commission should seek to provide the Russian authorities with the necessary expertise in order for the country to be in a position to meet its obligations according to accepted international standards. That is the most important matter to be dealt with at present.
on behalf of the PPE-DE Group. - (LT) I would like to talk about the readmission agreement between the European Union and Russia; although in fact, both agreements - on readmission and on simplification of the issuing procedures of short term visas - are being considered together.
Relations between the European Union and Russia cover an increasing number of areas. If we want these relations to be truly successful, it is necessary for them to be dominated by values, not just technical aspects. Only in this way will we be able to achieve the goal of creating a more open Europe, which respects basic values and is able to change the world in a positive way.
In my opinion, the basic problem relating to the readmission agreement between the European Union and Russia is that it is unclear whether the primary focus is human rights or whether priority is being given to a generalised approach to refoulement of individuals, that is, priority is given to security considerations rather than to humanitarian aspects. I fully understand that when readmission agreements are being drafted, the temptation to equate illegal migration with criminal activity must be resisted. Similarly, when such agreements are being drafted, there should not be an inclination to focus on the issue of refoulement as a cornerstone of migration policy. In our endeavours to obtain satisfactory statistical results, we must still pay particular attention to human rights, that is, practical considerations should not upstage moral considerations. It only takes a single case of non-respect for human rights to raise a concern.
Mr President, Commissioner, I think it is necessary to mention one major failing: the fact that there is no system of regulation by which the agreement could be implemented. I believe that in principle this agreement could be supported, but I would like to emphasise once more that it is imperative for the Russian Federation to strengthen its migration controls, so that its government bodies are able to respect the commitments that they will have to enter into from the day the readmission agreement becomes operational.
on behalf of the PSE Group. - (FR) Mrs Ferrero-Waldner, Mr Gloser, I must say that the two international agreements with Russia that you are presenting to us today, one on the measures aimed at facilitating the issuance of visas and the other on readmission, have made us extremely worried.
The European Union's cooperating with Russia must result in the protection of fundamental rights, including the rights of migrants and asylum seekers, being promoted more effectively. Admittedly, these agreements enable progress to be made, in particular on the price of visas and the simplification of the procedure, but several problems remain. Indeed, the events that took place recently in Russia show that freedom of the press and freedom of expression are not systematically guaranteed there. Europe must therefore keep issuing strong demands to ensure that human rights are protected.
You responded to some of our concerns in your statement. The Commission has committed itself to guaranteeing reciprocity in the implementation of the agreement on visas, equal treatment regarding registration procedures and free movement within Russia. Obviously, I would have liked firmer commitments to have been made, particularly on the protection of migrants and the rights of children. I am particularly concerned by the accelerated procedure provided for by the readmission agreement. Will the Commission ensure, moreover, that this procedure complies with the principle of non-refoulement?
We also requested clearer commitments for visas, which, in the long run, would have meant putting a stop to the invitation and registration system and simplifying the procedure for bona fide travellers.
Finally, I must once again reiterate our Parliament's dissatisfaction with the fact that we were simply consulted on these international agreements, and this, long after they had been concluded. Prior consultation of the European Parliament during the negotiations would also - it must be said - lead to greater democratic control.
on behalf of the ALDE Group. - (SV) Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, the right to travel within Europe is an issue of absolutely fundamental importance to our lives. The fact that the EU is now discussing visa facilitation agreements with its eastern neighbour is, of course, a good thing. It cannot be emphasised enough how important visa rules, in particular, are for the way in which the European Union is perceived by the surrounding world and for the way in which the third country, in this case Russia, is perceived by EU citizens. For anyone who travels in the EU's border regions, this is often the first issue they encounter. We parliamentarians have a big responsibility. It is our responsibility to assess the agreement and its actual content. It is no secret that the Group of the Alliance of Liberals and Democrats for Europe has not been happy.
In practice, European travellers to Russia encounter two problems if they are not on a group visit. They have to have an invitation from a Russian organisation or individual. What ordinary EU citizen has such contacts? The second obstacle is that they have to register with a Russian local authority within three days of their arrival, and this can take several days. What are they to do if they are not in Moscow or St Petersburg? None of these issues is addressed by the agreement. We must be clear that the agreement is a declaration and not a document with significant content. If I guess correctly, many people in this House too believe that the agreement involves visa facilitation for all young people and all students. That is not the case. Only those who already have study places would experience some limited relaxation of visa requirements, and, in such cases, visits could not, in any case, exceed 90 days. There are not many study programmes like that.
In spite of all the shortcomings, Parliament has shown a constructive attitude. We understand the importance of sending out a political signal. However, it is important for all our citizens that the Commission and the Council should undertake single-mindedly to bring about an appreciable relaxation of visa requirements, beginning now and extending into the future. Without such a pledge, the ALDE Group will vote against the proposals.
The Commission and the Council have put forward a declaration that is partially in keeping with Parliament's wishes. I do, however, have a question for Mrs Ferrero-Waldner: what is the next step that you now intend to take in order to abolish in practice the duty of registration and the system involving invitations? Both issues are, of course, relevant to the general, overarching objective of the whole agreement, namely that of abolishing the visa system.
on behalf of the UEN Group. - (PL) Mr President, the agreements currently being debated are a very important step towards a closer relationship between the European Union and Russia, especially as their adoption will make it significantly easier for people to cross the border.
That is the theory. However, in practice, the situation is not ideal in several respects.
Travel to certain regions of the Russian Federation, notably to Chechnya, will still require additional permits, and the reasons for such decisions by the Russian authorities are surely obvious. The agreement on facilitation does not contain a reciprocal clause on human rights and democracy, which ought to appear in agreements between the Union and third countries as a matter of course.
It is also difficult to understand why the Joint Readmission Committee is not authorised to monitor compliance with human rights and why individuals seeking political asylum are covered by the Agreement. It would appear that practical and technical matters were prioritised during work on the aforementioned documents, whilst issues relating to respect for the dignity of human beings were sidelined, although they ought to be at the heart of all agreements, especially those entered into with Russia.
on behalf of the Verts/ALE Group. - Mr President, I would like to congratulate our rapporteur for her consistent work in preparing Parliament's opinion under consideration.
As a shadow rapporteur, I am especially satisfied that, following a two-hour discussion with the Committee on Civil Liberties, Justice and Home Affairs, my proposal to mention the requirement to undergo a mandatory registration procedure as being a serious obstacle to travel within Russia and the EU has been taken into account.
The requirement to undergo registration in Russia has become an enormous problem for those EU citizens applying for private short-stay visas to Russia. Latvian citizens and non-citizens know this problem from their own negative experience since many of us, especially Russian speakers, mainly go to Russia in order to visit our relatives and friends living there.
The new law on migration registration of foreign nationals and stateless persons in the Russian Federation entered into force recently, on 15 January of this year. The law provides some facilitation of the registration procedure and abolishes registration fees but, nevertheless, the system as such is preserved.
Unfortunately, such a system is reciprocal, since some EU Member States also demand the registration of certain categories of third-country nationals. Both the Russian and EU sides have to make immediate efforts to find a solution for essential facilitation of movement of people between our countries.
Nevertheless, since some facilitation of the issuing of short-stay visas is better than none at all, our political group is supporting the agreement on this. On the other hand, we maintain our principal reservations with respect to the agreement on readmission.
on behalf of the GUE/NGL Group. - (FI) Mr President, nationals of both the EU countries and Russia are required to have visas to travel. Russia has actively called for visa-free travel. To facilitate the granting of visas, we first have to have reciprocal agreements, examples of which are the proposals now before us. The reports by the parliamentary committees condemn the situation regarding the rule of law - its absence, in fact - in Russia. They voice the concern that visas may not be granted for free civil action. They also criticise the compulsory registration procedure and complain about the lack of any rules to implement the Agreement on readmission, human rights problems and so on.
It would seem that the time is not yet ripe for visa-free travel. As long as visas are required, they need to be made easy and cheap for law-abiding citizens to acquire. We should be wary of making visas a political issue.
(PL) Mr President, reciprocity and solidarity are two values that should be crucial to relations between the European Union and Russia. They are also essential conditions for such a relationship. Reciprocity underpins all international relations. I cannot conceive of agreements between states in which their mutual rights and responsibilities were not presented as being of equal value. Any imbalance would immediately cause an outcry. I am therefore quite certain that the principle of reciprocity must be observed in agreements between the Union and the Russian Federation.
I believe there are two aspects that should be considered in relation to the second value, namely solidarity. Firstly, there is the solidarity between the Member States of the Union, who gave their consent for both agreements to be drafted. I am glad that my own country, Poland, took part in this process. We have been Russia's neighbour for centuries, and there have been ups and downs in our relationship, as is often the case with neighbours. These agreements prove that we wish to have a good and normal neighbourly relationship with Russia.
The second aspect to consider is the solidarity between the citizens of the Union and the citizens of the Russian Federation. We will demonstrate this solidarity if we treat Russian citizens as people who are travelling around the Union in good faith, and facilitate their entry and stay amongst us. I should like to emphasise that the citizens of the new Member States are particularly aware of what a blessing freedom of travel is. We know what reducing border crossing formalities means and we value it a great deal. We wish to share those benefits with the Russian citizens, on the basis of the principle of reciprocity and respect for human rights. I think Parliament should support these agreements, because they create a good neighbour policy for the Union.
(FI) Mr President, relations between the EU and Russia have not made any progress for a long time now. For this reason, the Agreements before us now are important, even though they are rather undemanding in terms of their content.
It is very regrettable that the EU and Russia have not as yet got round to negotiating arrangements for the new agreement between them. There need to be continued efforts to commence talks. The delay in negotiations on this new agreement should not, however, be a reason for preventing both sides from developing their vital partnership. The new strategic partnership can and must also be structured within the framework of the current Partnership and Cooperation Agreement.
(LV) Ladies and gentlemen, resolving the issue of visa facilitation and readmission is an important task that would promote the consolidation of common values. Both the debate and the answers given by the Commission and the Council show, however, that in truth nothing has been achieved in discussions with Russia - neither a registration procedure nor a simplification of the invitation system. That has been left to rely on Russia's goodwill. It is not clear why Russia has been given a transition period for the readmission of persons from third countries. Our report of May 2005 on relations between the European Union and Russia stressed that the European Parliament was repeating its call on Russia to ratify the border agreement with Estonia and to sign and ratify the border agreement with Latvia without delay. I believe that the demarcation of borders and the conclusion of a readmission agreement are preconditions for the signing of a visa facilitation agreement. In this respect Russia has not displayed any initiative, but has just dictated its conditions to both countries. Since Parliament has been placed in a totally humiliating position, we believe that it is not possible to support these agreements - a lot of serious work still remains to be done on them.
(CS) Thank you, Mr President. Ladies and gentlemen, from my point of view, the agreement on the facilitation of the visa process with Russia is, despite all the comments and reservations that have been expressed, a step forward. It demonstrates that it is possible for the European Union and Russia to reach a compromise even on complex issues.
Furthermore, let us answer the following question: do we want to make it easier, quicker and cheaper for students, scientists, businesspeople and family members to have access to visas? I believe the answer is yes. Otherwise, access will be selective, something that we in the Czech Republic know all about in our relations with the EU. For example, the process of joining Schengen was slow and fraught with difficulties.
Naturally, as someone who has spent many years in Russia and as a member of the Delegation for relations with Russia, I am well aware of the complications regarding visas and I therefore believe that simplifying at least part of the visa process is better than nothing. Thank you.
(LT) The European Union is bringing down the barriers that hinder people of good will from associating with each other. After five years of negotiations with Russia, the 'visa wall' between the EU and Russia has become a little lower. Once the visa simplification and readmission agreements come into force, a sizeable group of people will be able to travel and interact easier.
Those who are still disadvantaged are Kaliningrad residents who wish to visit Lithuania and Poland, and Lithuanians and Poles who wish to visit Kaliningrad. At the moment there is no charge for visas, but the agreement, which is supposed to make things easier for them, will actually impose the hardship of a EUR 35 charge for a visa. This goes against the principles of cross-border cooperation and against the Kaliningrad region's anti-isolationist policy, which interests both Russia and the EU. Vilnius, Warsaw, Brussels and Berlin, as well as Moscow, are trying to negotiate bilateral solutions within the margin of flexibility of the Schengen Agreement provisions.
Lithuania has led the way as the first and only EU nation so far to have a readmission agreement with Russia. Three years of experience have been positive. Since the agreement has been in force, the Lithuanian-Russian border has been crossed by almost 2 million people; however, not once have the provisions of the agreement needed to be invoked.
I agree with a number of colleagues who have sharply criticised the agreement, especially for the lack of sufficient nexus to human rights and liberties. Nonetheless, it is a step in the right direction. On the long road toward the 'demolition of the visa wall' there are still a lot of obstacles. EU citizens coming to Russia have to register, and if they want to visit certain regions, extra permits are needed. These 'hidden' internal visas need to be done away with, because they restrict EU citizens' freedom of movement. This issue must be talked about honestly.
Mr President, honourable Members, I would like to thank you for the many important things you have said, but also for being realistic enough to see that it is not, of course, possible to agree on everything. The fact is that all of us would have liked to see something in line with our own thinking, and, as indeed one speaker said earlier on, all this is an important step forward, but we need many more of them.
It is clear from the joint statement by the Commission and the Council that we had, in various areas, due regard to the principle of mutuality, which is an important one. What is equally important is respect for human rights, and of that you rightly reminded us. While I do not wish to confuse these two considerations, they are, of course, connected in some way. The importance of dialogue with Russia has already been highlighted in various debates.
Although demands are always being made that we should get our way on various fronts, if, for example, there is still no go-ahead given for the negotiation of the partnership and cooperation agreement with Russia, there is no possibility of our making demands, expressing aspirations, or putting forward what you have requested, and it is for that reason that it is high time that the green light was given.
I hope that we will be able to find a suitable solution to the problem that still hangs over this issue. Even though there may be things that we cannot accept as regards respect for human rights, there is nonetheless the twice-yearly human rights consultation between the European Union and Russia, which present an opportunity for raising such issues.
Some of you made reference to the issue of bureaucratisation. While we would, of course, have wished to do many things differently in this area, the regime has nonetheless been relaxed as regards necessary invitations, and I am sure that the Commissioner will have something more to say about this. This has not, of course, been done to the extent that some of you demanded, but it is nonetheless evident from this that we are making progress, albeit often with only small steps, for it is small steps forward that are called for in dialogue, particularly with Russia.
Member of the Commission. Mr President, honourable Members, I have taken good note of the many concerns you have expressed, but let me first say that Article 300(1) of the EC Treaty clearly states that negotiations on international agreements on matters falling under Community competence are conducted by the Commission on the basis of negotiating directives approved by the Council. The European Parliament needs to be consulted before the conclusion of the agreement, as laid down in paragraph 3 of that article. This provision also applies in areas of codecision, so in my view the procedures set up by the EC Treaty have been fully respected, both on readmission and on visa facilitation. I wanted to say that, because it came up in the discussion. At the same time, however, I can also reiterate that of course we are at your disposal to provide any relevant information, even during the ongoing negotiations.
I also fully share the view that the promotion and the safeguard of human rights in our relationships with Russia, and in connection with those agreements in particular, are of course a fundamental aspect. The Commission, assisted by the EU Member States, will therefore monitor this issue very closely in the context of the joint committees set up by the agreements and, of course, human dignity - the dignity of the human being - is certainly very important here and has priority. Furthermore, the regular semi-annual consultations between the European Union and Russia on human rights are always an occasion where we can address broader concerns with Russia and human rights issues are always raised at the Summit and at ministerial levels, as appropriate.
The visa facilitation agreement constitutes a real improvement of the status quo. It is indeed, as our colleague said, a step forward. It contains important facilitations for issuing short-stay visas which will then apply on a reciprocal basis to citizens of the Schengen Member States and of the Russian Federation. Some of these facilitations apply to all visa applicants and others to specific categories who have a particular interest in travelling, while the agreement provides for legally binding rights and obligations, which will ensure somewhat greater flexibility in the visa procedures.
I wish to draw your attention in particular to the fact that we, the Commission, have managed to negotiate important visa facilitation for journalists, for instance, who will no longer require an invitation or a validation by the Russian authorities, and special attention will also be paid to effective reciprocity in the implementation of the agreement, equal treatment regarding registration procedures for EU and Russian nationals and the free movement of persons within Russian territory.
You raised two topics, namely registration requirements and the removal of invitations. I would like to just say that the agreement includes a commitment to simplify the registration procedures, with a view to ensuring equal treatment for EU and Russian citizens, and I would like to remind you that the Schengen acquis also imposes a general obligation for aliens to register. We have raised this issue with the Russian authorities on several occasions and new legislation, which entered into force in Russia last month, is already in place to simplify these procedures. According to this law, an appearance in person will no longer be required for registration. Of course, we will now monitor and seek further clarification of these rules. I would also like to say that the visa facilitation agreement introduces another important change, namely the fact that validation of invitations by the Russian authorities is no longer required. In comparison with the current situation, where the invitation from the Russian host needs to be validated, this is, I think, a great improvement for a large category of citizens.
Of course, the agreement does not abolish the invitations and their validation for all EU citizens applying for Russian visas. However, it should be borne in mind that the Schengen acquis also requires any person applying for a visa to justify the purpose of the travel and present supporting documents.
I also would like to say that the readmission agreement contains important elements for humane and more effective return management in the future and I would just like to reiterate what I said at the beginning. In the case of asylum applications at the border, the principle of non refoulement has to be fully respected by Member States in accordance with Article 18 of the agreement. So it is clear that this will be an important aspect.
I could go on giving you all the details, because I have listened very carefully. However, I think this matter has already been discussed in the LIBE Committee, so just let me say that I hope the House will follow the committee's recommendation and give a positive opinion on both agreements. It will make a change for our citizens and ultimately this may be what matters most.
The debate is closed.
The vote will take place tomorrow, Thursday.
Written statements (Rule 142)
in writing. - (ET) The groundwork for the agreement signed between the European Union and Russia concerning the facilitation of the issuing of short-stay visas was laid in May 2003 at the St Petersburg summit. The agreement was intended as part of a process that was designed to strengthen relations between the parties through the creation of a common area founded on freedom, security and justice.
I see an agreement, but not the common area that was meant to arise. Parliament will not retreat from its repeated demand that international agreements signed on behalf of the European Union contain a mutual human rights and democracy clause. The agreement on the facilitation of the issuing of short-stay visas with Russia does not contain that clause.
At the same time, Russia has paid lip service to a significant requirement of the European Union's visa facilitation policy, according to which the agreement on readmission should already have been concluded, or be at the active negotiating stage. The readmission agreement was proposed by Parliament together with the visa facilitation agreement. In addition, Russia has been granted a very generous transition period before the actual commencement of readmission.
I repeatedly drew attention to the absurd situation according to which the European Union makes it easier for Russian citizens to cross a border that Russia itself does not recognise. Moscow has not yet ratified the Estonian-Russian Border Treaty. Logically, the recognition of that border should be the precondition for the establishment and amendment of the border regime.
In order to support democracy, 16 years ago the European Union and the United States adopted an approach that treated Russia as a promising young country. This overly generous treatment continues, though it is no longer appropriate.
It is in Europe's interests to treat Russia as a full partner that must fulfil its international obligations just like any other.